Fourth Court of Appeals
                                San Antonio, Texas
                                   December 12, 2022

                                   No. 04-22-00254-CV

                                   Margaret GUIDRY,
                                       Appellant

                                            v.

                                   David EVANS, Jr.,
                                       Appellee

                       From the County Court, Menard County, Texas
                                Trial Court No. 2021-00068
                        Honorable Brandon Corbin, Judge Presiding


                                     ORDER
      Appellant’s brief is currently due December 12, 2022. However, appellant has filed a
motion requesting a second extension of time to file the appellant’s brief. The motion is
GRANTED IN PART. The appellant’s brief is due on or before January 11, 2023.

      No further extensions of time will be granted absent extenuating circumstances.




                                                 _________________________________
                                                 Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of December, 2022.



                                                 ________________________________
                                                 Michael A. Cruz,
                                                 Clerk of Court